INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION
	Applicant’s claim listing filed December 17, 2021 seeks to amend previously pending claims 1 and 3-5 (claim 2 now being cancelled), directed to a product (specifically, a pharmaceutical composition comprising a HDAC6 inhibitor as an active ingredient), to now be directed to a process of use (specifically, a method for preventing or treating itching comprising administering a pharmaceutical composition comprising any one of the recited HDAC6 inhibitors to a subject in need thereof).
	MPEP §819 states: “The general policy of the Office is not to permit the Applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter”.
	The amendment filed December 17, 2021 amending claims 1 and 3-5 (and cancelling claim 2) drawn to the originally presented (and, therefore, constructively elected by original presentation) invention (i.e., a product, defined as a pharmaceutical composition comprising a HDAC6 inhibitor as an active ingredient) and now presenting only claims drawn to a non-elected invention (i.e., a process of use, defined as a method for preventing or treating itching comprising administering a pharmaceutical composition comprising any one of the recited HDAC6 inhibitors to a subject in need thereof) is non-responsive. MPEP §821.03. The remaining claims are not readable on the originally presented (and, therefore, constructively elected) invention directed to a product because they are now drawn to a process of using that product and the inventions do not form a single general inventive concept. 
As provided in 37 C.F.R. §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. §1.475(c).
This application now presents claims directed to an invention that is not so linked to the originally claimed invention that was constructively elected by original presentation so as to form a single general inventive concept under PCT Rule 13.1. 
In the instant case, Group I would be originally presented claims 1-5, directed to a product, and Group II would be newly presented claims 1 and 3-5, now directed to a process of use of such product. The inventions listed above as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the invention of Groups I-II lack unity of invention because even though the inventions of these groups requires the shared technical feature of a composition of an HDAC6 inhibitor, such as ACY-241, this technical feature is not a special technical feature as it does not make a contribution over the prior art (see previously cited Huang et al., “Selective HDAC Inhibition by ACY-241 Enhances the Activity of Paclitaxel in Solid Tumor Models”, Oncotarget, 2017 January 10; 8(2):2694-
	Applicant’s attempt to now switch the invention to a non-elected invention that does not share unity of invention with the originally presented and constructively elected invention is untimely and non-responsive to the previously mailed Office Action. Since Applicant has received an action on the merits for the originally presented and constructively elected invention, this invention has been constructively elected for prosecution on the merits and an attempt to switch the invention at this point is improper. Accordingly, all claims are withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R. §1.142(b) and MPEP §821.03.
	Since the above-mentioned amendments appear to be a bona fide attempt to reply, Applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 C.F.R. §1.136(a) are available.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 3, 2022